Citation Nr: 0607175	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss, 
and if so, whether service connection should be granted.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
May 1966 to May 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1974 rating decision denied the 
veteran's claim for service connection for bilateral hearing 
loss.  

2.  The evidence received since the last final denial on any 
basis, in February 1974, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in February 1974, which 
denied service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1113 (2005).  

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, in the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are final and may not be 
reconsidered.  See 38 U.S.C.A. §§ 5109A(d),  7104(b); 38 
C.F.R. § 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108;  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

In determining if evidence is new and material, VA is 
required to consider all the evidence submitted by a claimant 
since the last final disallowance of a claim.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence proffered by a 
claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (where the evidentiary 
assertion is inherently incredible or when the facts asserted 
are beyond the competence of the person making the assertion, 
no presumption of credibility attaches).

In March 1973, the veteran filed a claim for service 
connection for bilateral hearing loss in which he alleged no 
inservice injury or disease.  A VA examiner performed 
audiometer tests that showed current hearing within normal 
limits.  A rating decision denying that claim was issued in 
February 1974 and the veteran was notified of that adverse 
decision the same month.  The veteran did not file a notice 
of disagreement with that decision and so the decision became 
final.   

On August 30, 2001, the veteran filed a claim to reopen the 
claim for service connection for hearing loss.  The veteran 
submitted medical treatment records for various post-service 
ear infections.  No evidence about inservice injury/disease 
or current hearing loss was submitted.  In November 2002, the 
RO decided that since the evidence submitted was not new and 
material, the denied claim for service connection for 
bilateral hearing loss would not be opened.   
 
In the veteran's June 2003 notice of disagreement, he 
asserted that during service as a mortar man, he was exposed 
to loud noises that damaged his ears.  In his substantive 
appeal, he also alleged that his hearing loss might be the 
result of his ears bleeding when he was wounded during battle 
in the Republic of Vietnam.  His Form DD-214 confirms that he 
was assigned to an infantry division during service and that 
he received the Combat Infantryman Badge and the Purple Heart 
Medal.  Attached to the notice of disagreement were September 
2002 audiometer test results that indicate slight to mild 
hearing loss of the right ear, but moderate to moderately 
severe hearing impairment of the left ear.  The results for 
the left ear show that the veteran is hearing impaired within 
the meaning of 38 C.F.R. § 3.385.  It is not clear, however, 
whether this test was conducted according to 38 C.F.R. 
§ 4.85(a).  

The evidence about inservice events that may be causes of the 
veteran's purported hearing impairment was not previously 
submitted to the RO and is neither cumulative nor redundant.  
Since an inservice cause of an injury is an essential element 
of the veteran's claim, that evidence bears directly on his 
service connection claim.  

As for the evidence about the veteran's current disability, 
the information in the September 2002 audiology report had 
not previously been submitted to the RO.  Although the claims 
file contained other audiology test results, the 2002 report 
is not cumulative or redundant because that test relates to a 
time period and an examination that is different from the 
other evidence in the file.  And since the existence of a 
current disability is an essential element of the veteran's 
claim, the evidence of his current condition bears directly 
on his service connection claim.  

When the evidence about inservice events that might have 
affected the veteran's hearing and his current medical 
condition are considered, the evidence submitted since the 
February 1974 denial of his service connection claim raises a 
reasonable possibility of substantiating the claim.  Since 
the standard for new and material evidence has been met, the 
claim is reopened, and to that extent, the claim is granted.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§  5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§  3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's September 2002 letter describing the evidence needed 
to support a claim to reopen a previously denied claim was 
timely mailed before the November 2002 AOJ rating decision.  
It described the meaning of  "new and material evidence" 
necessary to substantiate the veteran's claim to reopen his 
hearing loss claim,  assured the veteran of VA's willingness 
to obtain any evidence identified by the veteran, supplied 
the veteran with a form to identify medical records that VA 
should obtain, and set forth the address where the veteran 
could directly submit evidence and/or request assistance from 
VA.  While the letter did not list specific suggestions of 
evidence that might help the veteran support his claim, the 
veteran was not harmed because he did, in fact, submit new 
and material evidence sufficient to reopen his claim. VA met 
is duty to notify the veteran about evidentiary matters 
through this letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA had previously obtained the veteran's 
service medical records, which are in the claims file, and 
had administered an audiology examination.  Since the veteran 
requested no other assistance, VA met its duty to assist this 
veteran.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent, the appeal is granted.   


REMAND

A medical examination is necessary if there is competent lay 
or medical evidence that symptoms of the claimed disability 
are persistent or recurrent, that the veteran 
suffered an event or injury in service, and that the claimed 
disability or symptoms may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4).

The September 2002 audiology examination report shows that at 
that time the appellant's hearing in his left ear was 
impaired according to VA standards.  See 38 C.F.R. § 3.385 
(setting forth hearing threshold levels for impaired 
hearing).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(audiometric testing indicates the degree of hearing loss).   

The veteran claims that his hearing loss was caused by 
exposure to loud noises during his duty as a mortar man and 
by the explosion by which he was wounded in battle and bled 
from his ears.  The RO has not requested an opinion as to the 
etiology of the veteran's current hearing loss.  Therefore, 
an examination should be scheduled for the veteran.  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file must be provided to the examiner for 
review.  Any necessary tests should be 
performed with respect to both ears.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that any diagnosed hearing 
loss is related to service.  

2. Then, readjudicate the bilateral 
hearing loss claim in light of any 
additional evidence obtained.  

3.  If any sought benefit is denied, 
issue the veteran a supplemental 
statement of the case (SSOC).  After the 
veteran has been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to this Board for 
further appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


